Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with James E. Wimpe on 02/08/2022.
CLAIMS
Claim 1, lines 15-23 currently read
“a duct extending from the cabin air compressor housing to the first end 
windings, the motor cooling flow directed across the first end windings in a first direction, and the leakage airflow directed across the first end windings in a second direction opposite the first direction, the duct including: 
a duct inlet in the cabin compressor housing upstream of the compressor 
rotor; and 
a duct outlet at the first end windings, such that the motor cooling 
flow through the duct and across the first end windings bypasses the 
compressor rotor;”
Claim 1, lines 15-25 are amended to read
- -a duct extending from the cabin air compressor housing to the second end 
to direct the leakage flow to the second end windings, 
a cooling conduit extending from the cabin air compressor housing to the first end 
windings, the motor cooling flow directed across the first end windings in a first direction, and the leakage airflow directed across the second end windings in a second direction opposite the first direction, the cooling conduit including: 
a cooling conduit inlet in the cabin compressor housing upstream of the compressor 
rotor; and 
a cooling conduit outlet at the first end windings, such that the motor cooling 
flow through the cooling conduit and across the first end windings bypasses the 
compressor rotor;- -
Claim 8, line 2 currently reads
“wherein the plurality of fins is coupled to one or more end turns of the first end”
Claim 8, line 2 is amended to read
- - wherein the plurality of fins is coupled to one or more end turns of the second end- -
Claim 9, line 2 currently reads
“wherein the plurality of fins is embedded within one or more end turns of the first”
Claim 9, line 2 is amended to read
- - wherein the plurality of fins is embedded within one or more end turns of the second- -



REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the following limitations of claim 1 are not taught by the art of record or reasonably rendered obvious by the prior art.  
Independent claim 1 discloses a cabin air compressor,(fig 2), a motor (28), a stator (36), a rotor (32), first end windings (left side of 38), second end windings (right side of 38), compressor rotor (62), a plurality of cooling airflow holes (60) providing a leakage airflow (90), a duct (100) extending from the compressor wall (72) directing the leakage airflow to the second end windings, and a cooling conduit (67) providing motor cooling flow from the inlet (14), to the first end of the windings, the motor cooling flow directed across the first end windings in a first direction, and the leakage airflow directed across the second end windings in a second direction opposite the first direction and the cooling airflow holes are between a journal bearing support and a compressor volute of the cabin air compressor housing.
Woolenweber (USPN 6,102,672) discloses a compressor (fig 5) with a motor (13) with first and second windings (right and left side of the windings 14), motor housing (16), a compressor rotor (11), and cooling airflow holes (20) providing a leakage airflow therethru (col 4, lines 21-22) and a cooling conduit (52)
McAuliffe (USPN 7,575,421) discloses a compressor (fig 1) with a compressor motor (14) with a stator (19) and end windings (end of 19), the cooling flow directed across the first end of the windings thru the cooling conduit (48, 50, and 52). However, McAuliffe does not disclose cooling airflow holes, a duct, a journal bearing, and the compressor being for a cabin. 
Several further searches have not yielded any prior art reference or combination of prior art references that would satisfactorily anticipate or render obvious all the claimed limitations of the instant independent claim(s) and the respective dependent claim(s). Due to these reasons, claim 1 and the respective dependent claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C. W. N./
Examiner, Art Unit 3746

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746